Case 0:21-cv-60413-WPD Document 9 Entered on FLSD Docket 03/17/2021 Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                Case No. 0:21-CV-60413-WPD
 SAMIR MEKRAMI,
 individually and on behalf of all others
 similarly situated,

        Plaintiff,

 v.

 BOSTON FOUNDRY, INC., doing
 business as MADE IN COOKWARE,

       Defendant.
 _______________________________________/

                                 NOTICE OF PENDING SETTLEMENT

        Plaintiff Samir Mekrami, individually and on behalf of all others similarly situated, by and

 through undersigned counsel, hereby submits this Notice of Pending Settlement and states the

 parties have reached a settlement with regard to this case and are presently drafting, finalizing, and

 executing the formal settlement documents. Upon full execution of the same, the parties will file

 the appropriate dismissal documents with the Court.

        Dated: March 17, 2021
                                                               Respectfully Submitted,

                                                                /s/ Thomas Patti                                       .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:    jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:    tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:     954-907-1136
                                                               COUNSEL FOR PLAINTIFF

                                                                                                                 PAGE | 1 of 2
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:21-cv-60413-WPD Document 9 Entered on FLSD Docket 03/17/2021 Page 2 of 2




                                       CERTIFICATE OF SERVICE

        The undersigned certifies that on March 17, 2021, the forgoing was electronically via the

 Court’s CM/ECF system on all counsel of record.

                                                               /s/ Thomas Patti                                       .
                                                              THOMAS J. PATTI, ESQ.
                                                              Florida Bar No.: 118277




                                                                                                                PAGE | 2 of 2
                                  LAW OFFICES OF JIBRAEL S. HINDI, PLLC
          110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                    www.JibraelLaw.com
